Citation Nr: 0612485	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, and from September 1971 to September 1988.

This case came to the Board of Veterans' Appeals (Board) from 
a May 2003 RO decision, which denied the veteran's claim for 
service connection for periodontal disease.  

The veteran's original claim seeking service connection for 
periodontal (gum) disease was filed in April 1989, and was 
denied in an October 1990 Board decision.  That decision is 
final, with the exception that the claim may be reopened if 
new and material evidence has been submitted since then, and 
if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104.  Thus, the Board has 
restated the issue on appeal to clearly reflect the status of 
the veteran's current claim.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran alleges that he first experienced symptoms of 
swollen and bleeding gums during service and is seeking 
service connection for periodontal disease.  

There is a substantial amount of medical evidence of record, 
including VA medical treatment records (1993 to 2004), as 
well as a 1992 VA dental examination, which was received 
subsequent to the issuance of the RO's September 2004 
statement of the case and has not previously been considered 
by the RO in adjudication.  There is no waiver of RO 
consideration in the first instance of record.  Thus, the 
Board must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31. 

Accordingly, the appeal is REMANDED for the following action: 

Re-adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for periodontal disease, 
including considering all of the 
additional evidence received since its 
September 2004 statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





